        Case 4:20-cv-00222-CRW-SBJ Document 24 Filed 09/29/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF IOWA



Oral Surgeons, P.C.

                                             CIVIL NUMBER: 4:20-cv-00222-CRW-SBJ
                       Plaintiff(s),

 v.                                          JUDGMENT IN A CIVIL CASE

The Cincinnati Insurance Company



                       Defendant(s),


         JURY VERDICT. This action came before the Court for trial by jury. The issues have
 been tried and the jury has rendered its verdict.


      ✔ DECISION BY COURT. This action came before the Court. The issues have been
 considered and a decision has been rendered.



         IT IS ORDERED AND ADJUDGED:
Defendant's motion to dismiss is granted. Judgment entered in favor of defendant and
against plaintiff. Case dismissed with prejudice.



 Date: September 29, 2020
                                                    CLERK, U.S. DISTRICT COURT


                                                    /s/ Sherry Gates
                                                    _____________________________
                                                    By: Deputy Clerk
